Citation Nr: 1007388	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D. F. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Veteran did not respond to the RO's 
request to clarify whether he was seeking service connection 
for loss of smell to include as due to exposure to Agent 
Orange and a claim of individual unemployability.  The 
Veteran may still raise the claims at anytime. 

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.


FINDING OF FACT

From the effective date of the award of service connection, 
posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation under the General Rating Formula 
for Mental Disorders ( General Rating Formula), including the 
symptoms associated with the diagnosis of posttraumatic 
stress disorder under the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, (DSM-IV), of the 
American Psychiatric Association, which is referred to in 38 
C.F.R. § 4.130 (rating mental disorders), but not covered in 
the General Rating Formula. 




CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for initial higher ratings.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records.  The Veteran was 
afforded VA examinations in September 2005, in December 2006, 
and in September 2007.  

The Veteran has disputed the both the adequacy and the 
accuracy of the VA examinations.  As for adequacy, the 
examinations cover the rating criteria and the examiners have 
set forth their rationale for their opinions.  The Board 
finds that the VA examinations are therefore adequate for 
rating the disability.  As for accuracy, the Board has 
considered the Veteran's statements and testimony as well as 
the reports of the VA examiners. 

At the hearing, the Veteran suggested that a new VA 
examination was warranted.  A reexamination will be requested 
whenever there is a need to verify the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined, a 
reexamination is not warranted, and the Board is deciding the 
appeal on the current record.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injury incurred or aggravated during military service and 
the residual conditions in civil occupations.  Separate 
Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Posttraumatic stress disorder (PTSD) is rated under 
Diagnostic Code 9411 under the General Rating Formula for 
Mental Disorders.  Ratings are assigned according to the 
manifestation of particular symptoms.

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant' s social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Accordingly, the evidence considered in determining the level 
of impairment from PTSD under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation or severe obsessional rituals), or 
any other serious impairment in social or occupational 
functioning.  GAF score from 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

A score from 61 to 70 represents mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.



Facts 

VA record show that in June 2004 the Veteran described 
ruminations on the Iraq war, survivor's guilt related to 
Vietnam, decreased energy, and a lack of motivation.  He also 
complained of disruptive sleep patterns and nightmares.  He 
described symptoms of mistrust, social isolation, 
irritability, and hypervigilance.  The Global Assessment of 
Functioning (GAF) score was 45 to 50.

In October 2004, the Veteran related that medication was 
helping with sleep, but he had increased anxiety due to news 
about the Iraq war, inducing memories of Vietnam.  It was 
noted that the Veteran was unemployed due to a back injury 
and the loss of his driver's license.  

On VA examination in September 2005, the Veteran complained 
of feelings of helplessness and hopelessness because of his 
inability to drive or to work because of his back.  He stated 
that he excessively watched the coverage of the Iraq war and 
of Hurricane Katrina.  He also stated that he felt guilty 
that he did not do enough while serving in Vietnam.  He 
described feelings of alienation, social isolation, insomnia, 
hypervigilance, guilt feelings, emotional distress, startle 
response, and problems with concentration.

It was noted that the Veteran had worked in carpentry and, 
until he lost his license, truck driving, but his back 
prevented him from employment.  He also stated that his 
posttraumatic stress disorder prevented him from obtaining 
work because it scared potential employers.  It was noted 
that he lived off and on with his two adult children, that he 
enjoyed his grandchildren, that he had one close friend, who 
was a Vietnam veteran, but the relationship had recently 
deteriorated, and that he enjoyed watching car races.

The examiner noted that the Veteran had been able to function 
at work and in his family until his divorce which is also 
when he began experiencing intrusive memories.  The Veteran 
presented as a friendly, verbal, neatly groomed man with an 
anxious mood but normal range of affect.  His manner was open 
and cooperative and he appeared honest and straightforward.  

There was no evidence of delusional thinking, hallucinations, 
suicidal or homicidal ideation.  He was oriented, his short 
term memory was good, and his attention and concentration 
were fair, although he complained of losing his train of 
thought.  The Veteran was somewhat impulsive in answering 
memory questions.  There was no evidence of psychosis, 
thought disorder, or any significant impairment of the 
thought process or communication.   The GAF score was 55.

In January 2006, the Veteran sought help from VA because he 
was homeless and unable to live with his son.  He complained 
that some VA staff minimized the importance of his anxiety.  
After making an official complaint, his regular treating VA 
psychiatrist noted that the Veteran had a clear pattern of 
"catastrophizing and venting in writing" and then appearing 
for appointments in a much calmer fashion.  

In March 2006, while part of a VA treatment program, the 
Veteran missed appointments for therapy and mandatory 
urinalysis.  The Veteran stated that he started drugs again 
and did so because he was frustrated with services at VA.  He 
had been told to make appointments, but insisted on going to 
VA for treatment as a walk-in.  It was noted the Veteran was 
very pleasant, but he could become angry and demanding.    

In March 2006, the Veteran was discharged from a Salvation 
Army program because he threatened a staff member and he 
refused to follow the guidelines of the substance abuse 
policy. 

In April 2006, the Veteran was admitted to a VA in-patient 
rehabilitation program and on admission the GAF score was 45 
to 50.  In May 2006, the Veteran was discharged from the 
program because he tested positive in a drug screen.  A 
therapist noted the Veteran was capable of describing 
experiences that enhanced his application for disability.  



In another note in May 2006, the Veteran stated that VA was 
focused on substance abuse and not posttraumatic stress 
disorder and that the focus should be the other way around.  
He stated posttraumatic stress disorder caused his relapse to 
substance abuse. 

On VA examination in December 2006, the VA examiner noted the 
Veteran used rationalizations in his answers and it was very 
difficult to get a direct answer from the Veteran.  The 
Veteran was very solicitous and friendly to the examiner at 
first but became argumentative when the examiner would not 
agree that the Veteran's drug addiction was an effect of 
posttraumatic stress disorder.  The Veteran complained of 
nightmares about Vietnam.  He described symptoms of anxiety, 
depression, panic attacks, paranoia, appetite disturbance, 
crying spells, anhedonia, and guilt.   The Veteran stated 
that he has been unable to physically work since 2001 because 
of a bad back and a bad mind.  

Besides sleep problems and nightmares, the Veteran stated he 
could not get along with people and was easily agitated.  He 
also asserted he never had any extensive positive social 
relationships even though he had been married, stating he had 
a good wife and they divorced because they grew apart.  He 
stated that he had anger control problems, visual 
hallucinations, and homicidal ideas.
 
The examiner noted that the Veteran was able to engage in 
activities of daily living and enjoyed motor sports.  He 
presented as a hyperactive and joking with an unusual sense 
of humor.  As noted above, the Veteran was solicitous until 
the VA examiner would not agree with the Veteran's diagnosis 
and then turned argumentative.  His thought process was 
logical, coherent, relevant, and he was overall mentally 
intact.  He is articulate, well groomed and dressed.  He was 
uncooperative during portions of the interview.  The examiner 
stated he had the capacity for good social skills, but seemed 
somewhat antisocial. 



The Veteran seemed intelligent and his speech was well 
understood and he was well oriented. His affect was one of 
excitation but he had good reasoning.  His judgment, however, 
was poor.  He did not exhibit any psychomotor slowing or 
agitation.  His verbal comprehension and concentration were 
good.  He indicated a problem with short term memory.

The examiner stated the Veteran's behavior problems were do 
to the Veteran's narcissism and antisocial personality, which 
caused him to exaggerate and to be manipulative, and that the 
Veteran's antisocial personality and drug dependency mainly 
affected his social and occupational functioning and that 
posttraumatic stress disorder minimally played a role.  The 
VA examiner stated that it was impossible to distinguish the 
symptoms of PTSD from his antisocial personality, but the 
symptoms of PTSD had not worsened since the last VA 
examination.  

The Veteran was administered the Weschler Adult Intelligence 
Scale III and the Minnesota Multiphasic Personality 
Inventory-II, which showed that he had a superior to very 
superior intelligence, but his responses were extremely 
exaggerated, indicative of malingering.  The overall GAF 
score was 60. 

After the Veteran's complaints about the VA examination in 
December 2006, VA conducted an internal review in June 2007.  
The VA reviewer found no inadequacy in the examination in 
December 2006.  The reviewer reported that the Veteran was 
hostile and manipulative with the examiner, which the 
examiner would not allow.  

On VA examination in September 2007, the VA examiner 
summarized not only the results of the examination in 
December 2006, but also noted VA records throughout 2007. 

The Veteran stated he had a hard time dealing with the war in 
Iraq and thought about Vietnam every day.  He complained of 
nightmares and that his symptoms have worsened over the last 
three years.  He described recurrent and intrusive 
distressing recollections of military trauma.  

The Veteran complained of diminished interest and 
participation in significant activities, feelings of 
detachment, difficulty sleeping, irritability, outbursts of 
anger, difficulty concentrating, and hypervigilance.  He 
stated that he recently restarted on one of his medications 
and felt less tired, less depressed, and less apathetic.  He 
stated that VA was making it too hard for him to receive the 
treatment that he deserved.  

The Veteran stated that he was still not working because his 
psychiatric symptoms made him unsuitable for work.  It was 
noted that the Veteran lived with his adult child and family, 
that he did not engage in socialization, but he had some 
interest in motor sports, and that he spent most of his time 
thinking about the world's problems.  

On mental status examination, the Veteran had good eye 
contact, his grooming and hygiene were good.  The Veteran was 
friendly, pleasant, and jovial.  He maintained a normal rate, 
rhythm, tone, and volume of speech and communication.  His 
thought processes were clear, logical, goal directed, and 
coherent.  He exhibited no inappropriate behavior or a 
history of delusions or hallucinations.  He reported that his 
mood was somewhat depressed but his affect was broad and 
mostly bright.  He denied suicidal or homicidal ideation.  He 
was oriented.  He had minor difficulties with attention and 
concentration, but no difficulties in remote or recent 
memory.  His level of abstract reasoning was intact and he 
seemed to understand appropriate social convention.  There 
were no detrimental effects of the Veteran's thought 
processes or communication in social and occupational 
functioning.  His insight into his symptoms was quite 
limited.

Psychologoical testing reflected an extreme exaggeration of 
symptoms and the results were uninterpretable and raised 
significant questions about the Veteran's credibility and the 
validity of the symptoms that he reported.

The examiner expressed the opinion that due to questionable 
credibility, assessing the Veteran's symptoms was very 
difficult.  The diagnosis was adult antisocial behavior along 
with chronic PTSD, which, more likely than not, was of mild 
severity.  The GAF score was 55.

The VA examiner expressed the opinion that neither the drug 
dependence nor the adult antisocial behavior was related to 
the Veteran's service.  The VA examiner concluded that the 
Veteran's PTSD symptoms had not worsened at any time since 
the VA examinations in September 2005 and in December 2006.

In reports in July 2008 and in August 2008, a private 
psychologist reported that the Veteran's cooperation was 
good. He was attentive, responsive, and followed suggestions 
and instructions.  He had a neat casual appearance and good 
hygiene.  His cognitive functioning was normal and he did not 
report any delusions or hallucinations.  His mood was 
depressed and his affect was flat.  His abstract reasoning 
was normal.  His recent memory was normal when not focused on 
the past and remote memory was intact.  He was oriented.  The 
GAF scores were 55 and 55.  The private psychologist did not 
agree with VA's diagnoses of narcissism and anti-social 
personality disorder, rather the symptoms were components of 
PTSD.

The Veteran has submitted several statements detailing how 
his service in Vietnam and the effect of PTSD on his life.  

In December 2009, the Veteran testified about nightmares and 
that he was currently living with his son but because of his 
nightmares he had to sleep in a room over a work shop, which 
was separated from the house.  He testified that he was 
unable to complete a task and he had no patience with others.  
He indicated that his grandchildren were his only social life 
and he had lost interest in motor sports.  His son testified 
also as to the Veteran's' nightmares and that his father 
could not work and that the Veteran's temper made him 
disagreeable.



Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
posttraumatic stress disorder under the DSM-IV, which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some fluctuation 
in the symptoms of posttraumatic stress disorder, a material 
change in the overall severity of the disorder has not been 
demonstrated.  

As for occupational impairment, the Veteran last worked as a 
truck driver due to a back injury and the loss of his 
driver's license, not because of posttraumatic stress 
disorder.  As for social impairment, except for his 
relationships with his adult children and his grandchildren, 
the Veteran is socially isolated and he is divorced.  While 
socially impaired, the Veteran has maintained a relationship 
with his family.

Under Diagnostic Code 9411, the current degree of impairment 
due to symptoms of sleep impairment, suspiciousness, 
depression, panic attacks, and mild memory loss are 
encompassed in the 30 percent rating.

Although there is evidence of occupational and social and 
impairment, symptoms of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory and impaired abstract thinking, symptoms 
indicative of the criteria for the next higher rating have 
not been shown.   

While there is evidence of disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships, symptoms,  which are 
indicative of the criteria for the next higher, there is also 
objective evidence by psychological testing on VA 
examinations in 2006 and in 2007 that the Veteran exaggerates 
his symptoms, which the VA examiners report raise significant 
questions about the Veteran's credibility and the validity of 
the severity of the symptoms that the Veteran describes. 

As there is objective evidence that the Veteran exaggerates 
his symptoms, the Board finds that the Veteran's description 
of his symptoms lacks credibility and the Board places less 
weight on the Veteran's statements and testimony, than the 
reports of the VA examiners and the private psychologist, who 
although disagree as to whether or not the diagnoses of 
narcissism and anti-social personality disorder are related 
to PTSD, are nevertheless consistent in finding that the 
overall effect of the constellation of symptoms result in 
moderate symptoms as evidenced by GAF scores in the range of 
55 to 60. 

The GAF scores are also consistent with the conclusions of 
the VA examiners of mild to moderate symptoms (VA examination 
in September 2005); posttraumatic stress disorder played a 
minimal role in occupational and social impairment (VA 
examination in December 2006); and mild PTSD (VA examination 
in September 2007).  

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed in Diagnostic Code 9411, such as 
nightmares, intrusive thoughts, startle response, 
hypervigilance, irritability, survivor's guilt, the findings 
do not more nearly approximate or equate to occupational and 
social impairment with reduced reliability and productivity 
for the next higher rating again as evidenced by the 
conclusions of the VA examiners of mild to moderate symptoms 
(VA examination in September 2005); posttraumatic stress 
disorder played a minimal role in occupational and social 
impairment (VA examination in December 2006); and mild PTSD 
(VA examination in September 2007).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, but the 
evidence does not support a finding of a disability picture 
greater than 30 percent at any time during the appeal period.



For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for 
posttraumatic stress disorder, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the current disability level and symptomatology to 
the Rating Schedule, the current degree of disability is 
contemplated by the Rating Schedule and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).

                                                 (The Order 
follows on the next page.). 





ORDER

An initial rating higher than 30 percent for posttraumatic 
stress disorder is denied



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


